DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 16-18, filed on 06/28/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 06/28/2022, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
		Cancel claims 10-42 (withdrawn, claims 10-42 are directed to non-elected inventions, and the election was made without traverse on 07/18/2022).

	Allowable Subject Matter
Claims 1-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is: US 2015/0128994 to Kaneko et al., which teaches a substrate processing method comprising a hydrophilization step of hydrophilizing a surface of the substrate (figure 4, S102) [0036 and 0076], a processing liquid supply step of supplying a processing liquid (topcoat solution, [0078-0079]) to the hydrophilized surface of the substrate (figure 4, S103), a processing film forming step in which the processing liquid supplied to the surface of the substrate is solidified or cured to form on the surface of the substrate, wherein the processing film holds a removal object (particles) present on the surface of the substrate [0036, 0037, and 0078-0084] (figure 4, S104), a peeling step in which a peeling liquid (stripping processing liquid [0085]) is supplied to the surface of the substrate, peeling the processing film in a state of holding the removal object (particles) from the surface of the substrate [0038-0041, and 0085-0086] (figure 4, S105), wherein the peeling step includes infiltrating the peeling liquid between the wafer and the processing film by forming a penetrating hole (see figure 1C), and wherein the processing film is stripped from the wafer [0040-0041, and 0085-0086].
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the contact angle of pure water for the processing film is larger than 52° and smaller than 61°, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714